OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN
         GROVER  SELLERS
        .4TTORNLY GENER.bL




              HonornbleGee. R. 2heppard
              cOI2ptrOiibrOr Public Aocounts
              Aiistin,Texas
              Rear Sir:
                                                the prsh     of Chlropractlc,has
                                                been deolare&qral?;tdby the
                                             /met     or Crininaq Appeals, is
                                                thenOomptrollerof,FublLcAccounts
                                          /,6iW$or&zed     to issud warrsnts in
                                        (    .: pagpent or claims for payment
                                              \aGainst the tees approprlsted
                                          \     under said Aot and another
                                                    '._
                                                                                -
                                                                  letter,.lated

                                                          "~   .'




                                                                           .


.

               Vernon's AnnotatedCivil Statutes, provides as follows: _
    .                      '?:?h&the court irom'whlah~anappeal has or
                      may be.taken has been or shall be deprived of
                      jurisdictionover any case pending such au-aesl,
                      and when such case has or may be determined by
                      the Court of Criminal Bppeals, the mandate of
                      said sppellnte oourt shsll be directed to the
                      court to,which jurisdictionhas been or muy be,
                      given over such case."
                                                                     ,
Hon. Ceo. H. .Zheppard,
                      Paae 2




          Also, 38 arc familiar with I;rticle849, Vernon's
AnmotSted Code of Criminal Procedure, provides as fol1ov.s:
         ""hen the
    Appeals-is rinaP%%l~~kt~~a~~~tlCgOfOCUT~l
                    ,
    proper certlrlcateof the prooeedlngshad and
    judgment rendered, and laailthe aame to the clerk
    of the proper court.”  (Rmphasisours.]
        ~Ordlnarily a judgment oannot be ssid to be rinbl In
the sense that It is conoluslre of the rights of the port&s
until it has reached that stage at which It oan neither be set
aside nor reversed on appeal. Cases olted 26 Tex. Juris. p.
81. And so long as the right to revision endures, there is
Wore than s mere possibility*that the udgment may ultimate-
izdp7;et aside. Rablnowitz t. i&rnsll 3Corn.. App.) 13 3. Y.
       , reversing 2 S. ‘i!. (2d) 930.

          The Court.of Criminal Appeels of this State in
Cause No. 22,775, styled Rx parte W. B. Halsted, delivereda
judgment on June 7, 1944, in which they held unconstitutionsl
Arts. 45128-l to 4512a-18, Vernon's Annotated Revised Civil
Zitatutes,known as the "ChiropraotlcAote. 3e auote rrom
said opinion, in part, 88 followsr
          0. . . .                    _:
          eds laudable and praiseworthyas was the legis-
     lative purpose, yet suoh raots furnish no reason or
     besls to violate the Constitution or this state to
     attain thst objective. YhSn the Constitutionspeaka,
     It is supreme. An enduring and lasting government
     requires that it so remain.
          *%hen this Aot is thus construed as'an overall
     pioture, ohlropraotloend the practloe thereor is
     either definite or indeilnite, oertaln or uncertain.
     If indefiniteor unoertain, it falls by reason
     thereof. If it be d&finite and certain, it violates
     the ncn-preferenaeoaause or Art. 16, Sec. 31, of
     the constitution or this Ztate.
          "It follows, from what has bean said, that ive
     hold tile dot unconstftutionaland void. There exists,
     therefore,no velid law denouncing as a crime the acta
     char'P.edagainst relator, and he is entitled to be
     discharged.
          .I. . . ..,
Hon. Dee. 6. Yheppard,Fee 3




            Opinion Xo. O-4715, by this Ceoartment,reads,
in   part, 8s r0ii0ws:
            "Under the statutes and rules above referred
       to and set out, it wss nlaaethe duty of the oounty
       auditor to see that no payments of salaries were
       made to said oounty oomaissionersin exoess of
       those provided for by law. Salsrles~havingbeen
       paid to the Commissionersof Hsys County in excess
       of those provided for by law, we hold that the
      ~Countp Auditor Is liable ror all suoh suma so paid,
       insorer as he aoted malloiously,oorruptlg or neg.0
       llgently In permltflng said payment to be made. It
       is our further opinion, however, that the aame rule
       of good faith would apply to him as we have herein-
       above held should apply to the County Commissioners,
       in that said Auditor would not be liable to pay any
       or seia suma.~paiato said Commissionersprior to the
       date he may have reoeived authoritativeadvice from
       the County or Distrlot Attorney, or the Attorney
     +'Ceneral, that the.law under which seld excess pay-
       ments were made to said Commissionerswas unoonsti-
       tutional, or that same no longer applied to Days
       County by reason of the ohanee in the populationor
       valuation braoket, whiohelr8.r
                                    was,..firstIn point of
       time.*

          Unaer the raots as herein presented, a motion for
rehearing was riled wlthln the fifteen day period prescribed
by statute, end.tha above judgment of the Court of Criminal
Appeals is not final, but ws think that it euthoritlvely
advises the C@nptroller or Pub110 Aooounts, Texas Board of
ChiropracticZxaminers and everyone else that said %hiro-
practio Act" Is unoonstltutional.
          In view of the foregoing, it is:.
                                          the opinion of this
department that the Board of Chiropractic Examiners is not
authorized to incur expense5 against funds provided fcr Under
the Whiropraotic    Act”.

            Trusting this satisfactorilyanswers your inquiry,
we are